      Case 6:20-cv-00481-ADA Document 32-1 Filed 10/05/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00481-ADA

           Plaintiff,

     v.

DELL TECHNOLOGIES INC., DELL INC.,
EMC CORPORATION, AND VMWARE,
INC.,

           Defendants.



         DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
    DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
         Case 6:20-cv-00481-ADA Document 32-1 Filed 10/05/20 Page 2 of 2




I, Brian A. Rosenthal, declare as follows:

        1.     I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., EMC Corporation, and VMware, Inc. in the above-captioned action. I have

personal knowledge and/or am directly informed of the matters stated below and, if called, would

testify to them under oath.

        2.     Attached here as Exhibit A are excerpts from the file history of U.S. Patent No.

9,164,800, specifically from an April 13, 2015 Response and Amendment filed by the applicant.

These    excerpts   were      retrieved   from    the   United   States   Patent     Office’s   website

(https://portal.uspto.gov/pair/PublicPair) on October 3, 2020.

        I declare under penalty of perjury that the foregoing is true and correct.



Dated: October 5, 2020
                                                 /s/ Brian A. Rosenthal___
                                                 Brian A. Rosenthal




                                                    1
